Title: From Daniel Carthy to Henry Dearborn, 19 April 1808
From: Carthy, Daniel
To: Dearborn, Henry



Sir,
Newbern 19th April 1808

Not discouraged, that I did not, recieve an answer to the letter I presumed to write to you, recommending Mr Neal, as a proper person for the appointment of Surveyor of the Coast of the United States; because I have been assured it is the Course of business, at head quarters, not to reply to Such letters; therefore, presuming Still on the Strength of the Sentiment, produced by the recollection of the Situation in which our acquaintance Commenced, I venture to address you, a Second time, on a matter that nearly concerns myself.
The excellent and worthy Mr Woods, who, filled the office of district attorney for the united States, is dead.  The place and the emoluments of it would be a very desireable thing to me.  Encouraged by the warm approbation of a number of valuable friends, and urged by my own desire to have the place I have determind to offer myself as a candidate to fill it. Having no time to lose in getting forward my application, and fearing that our members of Congress will have Come a way, before it could reach Washington, I have used the freedom to inclose the letters of my friends to their friends in Congress to you. Entreating you, in the first place, if any thing in the manner, or trouble imposed, Should have the appearance of too great a liberty, to overlook and pardon it. And in the next, if the members of the Senate and house of representatives, to whom the enclosed letters are addressed Should Still be at Washington, to put wafers into them, and Send each to its address, and if not to lay the whole unseald or Open, before the president in the first instance, or to place them in the hands of the Secretary of State, accordingly, as the principle of decorum, or etiquette, or the prescribed Course of Such business may decide.
Indeed, Sir, I Should not have presumed to put the trouble of this business on you, had I not been governed by Some powerfull reasons, determining me to it.  First I feel a thorough Confidence, that you will take the trouble with a cheerfull willing mind, and in the next place, I am Sure my cause will not be the worse for having passed through your hands, into the hands of the president or Secretary of State; and lastly I had no friend, at Washington, in case our members, Should have come away, on whose friendship or indulgence, I could So Safely repose: as on yours.  I have the honor to be with very Sincere respect Sir your most Obedient & most humble Servant

Dan Carthy


There is in the letter to Mr Blount a certificate from Judge Taylor Mr Harris and Mr Graham of my legal qualifications

